SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File Number 000-52546 Oldwebsites.com, Inc. (Name of Small business Issuer in its charter) Utah 98-0212805 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 175 East 400 South Suite 900, Salt Lake City, Utah 801-531-0404 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) www.oldwebsites.com (Web Address) (Copies to:) Steve Taylor, 175 East 400 South, Suite 900 Salt Lake City, Utah, 84111801 578-3283 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes( x )No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large Accelerated Filer() Accelerated Filer () Non-Accelerated Filer() Smaller Reporting Company ( x ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act:Yes ( x )No( ) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest applicable date:August 11, 2010-7,909,345 common shares Amendment to the Report of Form 10-Q for the Quarter Ended June 30, 2010 Explanatory Note Oldwebsites.com, Inc. (the "Company") is filing this Amendment on Form 10-Q/A to amend our quarterly report filed on Form 10-Q for the period ended June 30, 2010 which was originally filed on August 11, 2010. The conclusions of the Chief Financial Officer and Chief Executive Officer's in regards to the effectiveness of the Company's disclosure controls and procedures was included in the quarterly report under Item 4T. COntrols and Procedures, filed on Form 10-Q for the period ended June 30, 2010, but was under an incorrect heading of "Management's Report on Internal Control over Financial Reporting".The amendment corrects this incorrect heading of the conclusions to the effectiveness of the Company's disclosure controls and procedures. Also amended in this revised report are the Principal Executive Officer and Principal Financial Officer certifications for the quarterly report filed on Form 10-Q for the period ended June 30, 2010 to include the introductory language of Paragraph 4 and the language of Paragraph 4(b) of Item 601(b)(31) of Regulation S-K There are no other changes to the original Form 10-Q, other than those outlined in this document. OLDWEBSITES.COM, INC. FORM 10-Q QUARTER ENDED June 30, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets – June 30, 2010 and December 31, 2009 (Unaudited) 3 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Default Upon Senior Securities 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OLDWEBSITES.COM, INC CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Cash $ $ Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses Loan payable to related party Total Current Liabilities Stockholders' Deficit Common shares - $0.00 par value; 150,000,000 shares authorized; 7,909,345 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to the condensed unaudited financial statements. 3 OLDWEBSITES.COM, INC CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months For The Six Months Ended June 30, Ended June 30, Sales $
